Citation Nr: 9929740	
Decision Date: 10/18/99    Archive Date: 10/29/99

DOCKET NO.  97-03 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hip arthritis.

2.  Entitlement to service connection for a respiratory disability claimed 
as due to nicotine use and/or asbestos exposure.

3.  Entitlement to service connection for a disability of the thoracic 
spine.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

R. A. Caffrey, Counsel


INTRODUCTION

The veteran had active service from November 1954 to October 1957; from 
October 1958 to October 1962; and from June 1966 to October 1979.

By rating actions dated in August 1996 and March 1997 the Department of 
Veterans Affairs (VA) Regional Office, Lincoln, Nebraska, among other 
things, denied entitlement to service connection for a cardiac disability, 
a disability of the right upper extremity, a bilateral hip condition on a 
secondary basis, a chronic respiratory disability and a midback or thoracic 
spine disability.  The regional office also denied entitlement to increased 
evaluations for a right knee disability rated 30 percent disabling, and 
bilateral hearing loss rated noncompensable, and  increased the evaluation 
for arthritis of the lumbar spine from 10 percent to 20 percent.  The 
veteran appealed from the foregoing decisions.  In an August 1997 rating 
action the evaluation for the right knee condition was increased from 30 
percent to 60 percent.  A total rating based on individual unemployability 
was also granted.

The case was initially before the Board of Veterans' Appeals (Board) in 
July 1998 when entitlement to service connection for a cardiac disability 
and a disability of the right upper extremity was denied.  Entitlement to 
an evaluation in excess of 60 percent for the veteran's right knee 
disability and a compensable evaluation for bilateral hearing loss was 
denied.  The evaluation for arthritis of the lumbar spine was increased 
from 20 percent to 60 percent.  Appellate consideration of the questions of 
entitlement to service connection for bilateral hip arthritis on a 
secondary basis, a respiratory disability due to nicotine use and/or 
asbestos exposure, and service connection for a disability of the thoracic 
spine was deferred pending further action by the regional office.  The 
Board decision was implemented in a December 1998 rating action.  In March 
1999 the veteran was scheduled for VA examinations as requested in the 
Board remand; however, he failed to report for the examinations without 
good cause being shown.  The case is again before the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the 
veteran's appeal regarding the issues of entitlement to service connection 
for bilateral hip arthritis and a chronic respiratory disability is now of 
record.

2.  A bilateral hip disability, including arthritis, was not demonstrated 
either during the veteran's active military service or for many years 
following his separation from service.

3.  The evidence does not establish that the veteran's bilateral hip 
disability was caused by or is proximately due to his service-connected 
knee and low back conditions.  The bilateral hip disability has increased 
in severity as a result of the service-connected knee and low back 
conditions.

4.  A chronic respiratory disability was not demonstrated either during the 
veteran's active military service or for many years following his release 
from active duty.

5.  The evidence does not establish that the veteran has a chronic 
respiratory disability that resulted from asbestos exposure during service 
or nicotine dependence that began in service.

6.  A midback or thoracic spine disability was not demonstrated during the 
veteran's  military service.  Such a condition has not been medically 
demonstrated subsequent to his separation from service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hip arthritis on a direct or 
presumptive basis is not in order.  Service connection for bilateral hip 
arthritis is in order to the extent that the condition has been aggravated 
as the result of the veteran's service-connected knee and low back 
conditions. Allen v. Brown, 7 Vet.App. 439, 448 (1995); 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309, 3.310, 3.322 (1999).

 2.  The veteran has not submitted a well-grounded claim for service 
connection for a thoracic spine disability.  38 U.S.C.A.§§  1110, 1131, 
5107; 38 C.F.R.§  3.310.

3.  A chronic respiratory disability was not incurred in or aggravated 
during the veteran's active military service and has not been caused by 
exposure to asbestos during service or nicotine dependence which began 
during service.  38 U.S.C.A. §§ 1110, 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered with regard to the veteran's claims 
is whether he has presented evidence of well-grounded claims; that is, 
claims which are plausible.  If he has not presented well-grounded claims, 
his appeal must fail and there is no duty to assist him further in the 
development of the claims because such additional development would be 
futile.  38 U.S.C.A. § 5107(a); effective on and after September 1, 1989.  
As will be explained below, the Board finds that the claim for service 
connection for a disability of the thoracic spine is not well grounded.  
The Board finds that the claims for service connection for bilateral hip 
arthritis and a respiratory disability are well grounded.

I.  The Claim for Service Connection for Bilateral Hip Arthritis

The veteran's service medical records, including the report of his physical 
examination for separation from service in May 1979, do not reflect any 
complaints or findings regarding a hip disability, including  arthritis.  
Hip disabilities, including arthritis, were initially medically 
demonstrated many years following the veteran's separation from service.  
Thus, service connection for the bilateral hip arthritis would not be 
warranted either on the basis of direct service incurrence or under the 
presumptive provisions of the law.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137; 38 C.F.R. §§  3.307, 3.309.  The veteran has not contended 
otherwise.  Rather, he has maintained that the bilateral hip arthritis 
resulted from his service-connected low back or right knee conditions.

When the veteran was examined by the VA in May 1996, the examiner indicated 
that the veteran's bilateral hip degenerative joint disease might have been 
accelerated by his knee condition.  He stated that the cause of the hip 
condition was most likely secondary to aging, but could have been 
exacerbated by his knee and low back conditions.  The examiner did not 
state there was a direct, causal relationship between the bilateral hip 
disability and the veteran's service-connected right knee or low back 
conditions.  Thus, under the circumstances, there is no basis for a grant 
of service connection for the bilateral hip disability as secondary to the 
veteran's service-connected low back or right knee conditions.

However, as noted above, the examiner in May 1996 did indicate that the 
veteran's bilateral hip disability could have been exacerbated by his knee 
and low back conditions.  In this regard, the Board notes that the U.S. 
Court of Appeals for Veteran's Claims (Court) in Allen v. Brown, supra, 
concluded that, "when aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of disability existing 
prior to the aggravation." Accordingly, under the circumstances, the Board 
concludes that the veteran's service-connected right knee and low back 
conditions have aggravated the veteran's bilateral hip arthritis.  
Consequently, service connection for that increment in the severity of the 
non-service connected disability is warranted.  Allen v. Brown, supra.  In 
arriving at its decision in this regard, the Board has resolved all doubt 
in favor of the veteran.  38 U.S.C.A. § 5107.




II.  The Claim for Service Connection for a Respiratory Disability 
Claimed as Secondary to Nicotine use and/or Asbestos Exposure

The veteran's service medical records reflect that he was treated on two 
occasions in December 1955 for colds.  In October 1966 he was again treated 
for complaints of a cold.  He reported a persistent cough.  Physical 
examination showed harsh diffuse breath sounds bilaterally.  There were no 
rales.  A diagnosis of bronchitis was made.

While hospitalized during service, in October and November 1974 for a 
complaint of chest pain, the chest sounds were normal except for rhonchi in 
the left base.  The chest was clear with a cough.  He was observed in the 
coronary unit for his chest pain and all laboratory tests were negative.  
Because of his history of coughing up sputum and pain that had a pleuritic 
quality he had a lung scan which showed a defect in the right upper lobe.  
Chest X-ray studies showed interstitial changes suggestive of smoking.  A 
repeat scan two weeks after admission showed clearing of the defect in the 
upper chest and he had also been told to stop smoking.  It was indicated 
that the most likely explanation for his pain was related to cervical spine 
arthritis.

The veteran was again hospitalized during service, in February 1976, for 
his right knee condition.  Physical examination while hospitalized showed 
rhonchi and diffuse wheezes which cleared on coughing.  A chest X-ray study 
was normal.  The discharge diagnoses pertained to his low back condition 
and an umbilical hernia.  He was hospitalized during service in January 
1977 for chest pain.  It was indicated that he was not a smoker of 
cigarettes.  On physical examination the chest was clear to percussion and 
auscultation.  Examination of the heart was normal.  The diagnosis was 
chest pain of musculoskeletal origin.

When the veteran was examined for separation from service in May 1979 
clinical evaluation of the lungs and chest was reported to be normal.  A 
chest X-ray study was normal.

The veteran was examined or hospitalized by the VA on several occasions 
from January 1980 to August 1990 when a respiratory disability was not 
shown.

When the veteran was afforded a VA general medical examination in May 1996 
it was reported that he had chronic obstructive pulmonary disease and 
wheezing probably related to long-term tobacco use since he began smoking 
at age 13, about one package per day.  On physical examination there were 
somewhat diminished breath sounds but no wheezes or rales were heard.  
There were occasional rhonchi.  Pulmonary function studies conducted in May 
1996 showed severe obstructive airways disease.

The veteran was again afforded a VA general medical examination in June 
1997.  The lungs were clear to auscultation and percussion.  No wheezes, 
rhonchi or rales were noted.

In December 1997 the regional office wrote to the veteran and asked him to 
provide information regarding the types of tobacco products used and his 
tobacco use prior to, during and after his discharge from service.  He was 
also asked to provide a statement from his physician indicating that 
nicotine dependence was acquired in service and that the nicotine 
dependence caused continued tobacco use.  The veteran did not respond to 
the request.

As noted previously, various respiratory symptoms and findings were 
recorded during the veteran's military service, including coughing, rhonchi 
and wheezes.  However, when he was examined for separation from service in 
May 1979 clinical evaluation of the lungs and chest was reported to be 
normal.  A chronic respiratory disability was initially medically reported 
many years after the veteran's separation from military service.  Thus, it 
appears that the inservice respiratory complaints represented acute and 
transitory difficulties that resolved with treatment, leaving no residual 
disability and bearing no relationship to the veteran's current chronic 
respiratory disorder.  Although the veteran has maintained that his 
respiratory disability resulted from exposure to asbestos during service or 
nicotine dependence acquired during service, he has provided no 
independent, objective evidence in support of his assertions.  His service 
records do not reflect any exposure to asbestos during service and although 
there is a reference to his smoking in service, on the May 1996, VA general 
medical examination it was indicated that he had begun smoking at age 13, 
about one pack per day.  Thus, any nicotine dependence on the part of the 
veteran would have begun well before his entry into military service and 
would not provide a basis for a grant of service connection for his 
current, chronic respiratory disability.  Under the circumstances, the 
Board is unable to conclude that service connection is warranted for a 
chronic respiratory disability either on the basis of direct service 
incurrence or as a result of exposure to asbestos during service and/or 
nicotine dependence during service.  38 U.S.C.A. §§ 1110, 1131.

The Board has carefully reviewed the entire record with regard to the 
veteran's claim for service connection for a chronic respiratory 
disability; however, the Board does not find the evidence to be so evenly 
balanced that there is doubt as to any material matter regarding that 
issue.  38 U.S.C.A. § 5107.

III.  The Claim for Service Connection for a Disability
Of the Thoracic Spine

The veteran's service medical records, including the report of his physical 
examination for separation from service, do not reflect the presence of a 
thoracic spine disability.

When the veteran was examined by the VA in May 1996 the examiner indicated 
that with regard to the veteran's claim for a midback condition related to 
his low back disability, his symptomatology was primarily related to the 
lower lumbar spine.  He indicated that the conditions were degenerative in 
nature and might be exacerbated by the right knee condition.  As noted in 
the July 1998 Board remand, it was unclear from the finding whether or not 
the veteran had been diagnosed with a separate disability of the thoracic 
spine and whether such disability was secondary to the veteran's service-
connected lumbar spine arthritis or his service-connected right knee 
disability.  However, as noted previously, the veteran did not report for a 
VA examination scheduled in early 1999 in order to determine that question.

A well-grounded claim requires more than a mere assertion; the claimant 
must submit supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  In this case, the veteran has not submitted any medical evidence, 
opinion or other independent evidence which supports his claim for service 
connection for a thoracic spine disability. As matters now stand, the 
evidence of record does not establish the presence of a thoracic spine 
disability either during the veteran's service or at the current time.  
Under such circumstances, the claim for service connection for that  
condition may not be considered well grounded.  Since the claim is not well 
grounded, it must accordingly be denied.  Grottveit v. Brown, 5 Vet. App. 
91 (1993); Edenfield v. Brown, 8 Vet. App. 384 (1995).


ORDER

Entitlement to service connection for bilateral hip arthritis on a direct, 
presumptive, or secondary basis is not established.  Entitlement to service 
connection for a respiratory disability is not established.  Entitlement to 
service connection for a disability of the thoracic spine is not 
established.  The appeal is denied to this extent.

Entitlement to service connection for that degree of disability (but only 
that degree) by which the veteran's bilateral hip disability has been 
aggravated over and above the level of disability which would be present 
otherwise is established.  38 C.F.R. § 3.322.  To this limited extent, the 
appeal is granted.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals
 


